Case 13-45712        Doc 45     Filed 02/08/19     Entered 02/08/19 09:43:42          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-45712
         Tara N Steward

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/26/2013.

         2) The plan was confirmed on 01/17/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/07/2014.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/29/2014, 10/04/2016.

         5) The case was completed on 11/26/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,098.00.

         10) Amount of unsecured claims discharged without payment: $32,314.99.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-45712        Doc 45      Filed 02/08/19    Entered 02/08/19 09:43:42                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $27,416.54
         Less amount refunded to debtor                          $536.54

 NET RECEIPTS:                                                                                   $26,880.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $1,283.19
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,283.19

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 BARONS CREDITORS SERVICE CORP Unsecured              NA         147.80           147.80          41.94        0.00
 CAVALRY SPV I LLC               Unsecured         534.00        534.02           534.02        151.52         0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured      1,500.00       2,747.40         2,747.40        779.55         0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            340.00        364.18           364.18        103.33         0.00
 CONSUMER PORTFOLIO SERVICES     Secured       15,207.00     15,207.00        15,207.00      15,207.00    2,079.72
 CONSUMER PORTFOLIO SERVICES     Unsecured            NA         713.77           713.77        202.52         0.00
 ILLINOIS BELL TELEPHONE COMPAN Unsecured             NA         129.13           129.13          36.64        0.00
 ILLINOIS DEPT OF EMPLOYMENT SEC Unsecured      2,000.00       4,709.37         4,709.37      1,336.23         0.00
 ILLINOIS DEPT OF REVENUE        Priority          500.00        495.92           495.92        495.92         0.00
 ILLINOIS DEPT OF REVENUE        Priority             NA         241.00           241.00        241.00         0.00
 ILLINOIS DEPT OF REVENUE        Unsecured            NA          91.90            91.90          26.08        0.00
 ILLINOIS LENDING CORP           Unsecured            NA       1,062.58         1,062.58        301.50         0.00
 PREMIER BANKCARD/CHARTER        Unsecured         437.00        437.31           437.31        124.08         0.00
 ASPEN                           Unsecured      1,433.00            NA               NA            0.00        0.00
 ASPEN MASTERCARD/MIDLAND CRE Unsecured         1,520.00            NA               NA            0.00        0.00
 BIG EYE LENDING                 Unsecured         500.00           NA               NA            0.00        0.00
 CAPITAL ONE                     Unsecured         268.00           NA               NA            0.00        0.00
 FIRST PREMIER BANK              Unsecured         192.00           NA               NA            0.00        0.00
 COMCAST/SOUTHWEST CREDIT SYS Unsecured            248.00           NA               NA            0.00        0.00
 PL LENDERS                      Unsecured      1,100.00            NA               NA            0.00        0.00
 ROBERT SUTA/BRIAN KRAUSE        Unsecured      9,000.00            NA               NA            0.00        0.00
 VIP LOAN SHOP                   Unsecured         650.00           NA               NA            0.00        0.00
 WEBBANK/FINGERHUT               Unsecured         122.00           NA               NA            0.00        0.00
 WILMETTE APARTMENTS             Unsecured      2,000.00            NA               NA            0.00        0.00
 WILMETTE BUILDING/ALIANCE COLL Unsecured       6,262.00            NA               NA            0.00        0.00
 SPRINT CORP                     Unsecured            NA       1,531.28         1,531.28        434.48         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-45712     Doc 45    Filed 02/08/19    Entered 02/08/19 09:43:42            Desc         Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim       Claim         Claim        Principal       Int.
 Name                          Class    Scheduled    Asserted      Allowed         Paid          Paid
 T MOBILE                   Unsecured           NA        124.42        124.42          35.30        0.00


 Summary of Disbursements to Creditors:
                                                       Claim           Principal                Interest
                                                     Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                               $0.00              $0.00                  $0.00
       Mortgage Arrearage                             $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                   $15,207.00         $15,207.00              $2,079.72
       All Other Secured                              $0.00              $0.00                  $0.00
 TOTAL SECURED:                                  $15,207.00         $15,207.00              $2,079.72

 Priority Unsecured Payments:
        Domestic Support Arrearage                     $0.00               $0.00                 $0.00
        Domestic Support Ongoing                       $0.00               $0.00                 $0.00
        All Other Priority                           $736.92             $736.92                 $0.00
 TOTAL PRIORITY:                                     $736.92             $736.92                 $0.00

 GENERAL UNSECURED PAYMENTS:                     $12,593.16           $3,573.17                  $0.00


 Disbursements:

        Expenses of Administration                     $5,283.19
        Disbursements to Creditors                    $21,596.81

 TOTAL DISBURSEMENTS :                                                                 $26,880.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-45712        Doc 45      Filed 02/08/19     Entered 02/08/19 09:43:42            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/08/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
